Citation Nr: 0323723	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.  Service personnel records show that the 
veteran was awarded the Combat Infantryman's Badge.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The April 2001 rating decision granted entitlement to post 
traumatic stress disorder and assigned a 50 percent 
evaluation from September 6, 2000.  The veteran expressed 
disagreement with the assignment of the 50 percent disability 
evaluation.  The veteran also expressed disagreement with the 
effective date of the award of service connection for post 
traumatic stress disorder.  The Board notes that a statement 
of the case was not issued with respect to the earlier 
effective date issue.  This matter is addressed below.  

In April 2003, the veteran testified before the undersigned 
Veterans Law Judge at a video conference hearing.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


REMAND

After having careful review of the record, the Board finds 
that additional development is required before the issue of 
entitlement to an initial disability evaluation in excess of 
50 percent for post traumatic stress disorder can be decided.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  The regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).  

In the present case, at the videoconference hearing before 
the Board in April 2003, the veteran indicated that he was 
attending weekly therapy sessions at the Vet Center in Logan.  
Review of the record reveals that in September 2002, the RO 
requested treatment records from a Vet Center in Huntington, 
West Virginia.  This Vet Center informed the RO that they did 
not have any treatment records for the veteran.  However, the 
Board notes that there is an October 2001 statement from a 
Vet Center located in Henlawson, West Virginia, associated 
with the claims folder.  It is not clear if the RO contacted 
the correct Vet Center in September 2002 when they were 
attempting to obtain the veteran's treatment records.  Thus, 
the Board finds that the RO should contact the veteran and 
obtain the address of the Vet Center where the veteran is 
currently receiving treatment for the post traumatic stress 
disorder.  The RO should make an attempt to obtain and 
associate with the claims folder any treatment records 
identified by the veteran.  

As noted by the Board in the Introduction, an April 2001 
rating decision granted service connection for post traumatic 
stress disorder and a 50 percent disability evaluation was 
assigned from September 6, 2000.  In a June 2001 statement, 
the veteran expressed disagreement with respect to the 
effective date of the award.   

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action: 

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide the name and address of the 
Vet Center where he is currently being 
treated for post traumatic stress 
disorder.  After securing appropriate 
consent from the veteran, any medical 
care providers so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not currently associated with the claims 
folder.  

2.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an earlier effective date for the 
award of service connection for post 
traumatic stress disorder.  The veteran 
and his representative should be provided 
with copies of the Statement of the Case 
and advised of the time period in which 
to perfect his appeal.

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to an initial 
disability evaluation in excess of 50 
percent for post traumatic stress 
disorder.  If all the desired benefits 
are not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran.  He should 
be afforded an opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


